,.
     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I
                                                                                                                                                       14
                                                        , I

                                         UNITED
                                           ..   STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                     (For Offenses Committed On or After November 1, 1987)


                            Ausencio Lopez-Ayala                                 Case Number: 3:20-mj-20568

                                                                                 Chloe S.      .
                                                                                 Defendant's
                                                                                                                                               ·;

     REGISTRATION NO. 94985298
                                                                                                           MAR 12 2020
     THE DEFENDANT:
        pleaded guilty to count(s) !_I~of~C~om~pl~a~in~t--------~boif.~~~i~~ooumiiJRNIJ~· , . " ,
      IZ]
                                    --                                       SOUTHERN DISTRICT OF CAL
      D was found guilty to count(s)                                         BY                       DEPUTY
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                   Nature of Offense                                                          Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I
      D The defendant has been found not guilty on count(s)
                                                                              -------------------
      •     Count(s) - - - - ' - - - - - ' - - ~ - - - - - - - - - dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   r/:J, TIME SERVED                          • ________ days
                                                                                                                         i'
      IZl Assessment: $IO WAIVED 0 Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all propert;y_atid all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, March 12, 2020
                                                                               Date of Imposition of Sentence


     Received       ~JO
                   DUSM
                                                                               :Micliae{J. Seng
                                                                               HONORABLE MICHAEL J. SENG
                                                                               UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                      3:20-mj-20568
